* Corpus Juris-Cyc. References: Chattel Mortgages, 11CJ, p. 505, n. 83; Landlord and Tenant, 36CJ, p. 710, n. 28 New.
Appellants, J.T. Reynolds and others, filed their bill in the chancery court of Lafayette county against appellee, R.T. Polk, to enjoin the latter from hindering the tenants on a farm known as the Coffey place, in Lafayette county, from gathering and marketing the crops produced by them thereon, and prayed for a decree declaring subordinate appellee's lien on said crops and declaring their liens thereon to be superior to that of appellee. Appellee answered appellants' bill denying the material allegations thereof, and made his answer a cross-bill by which he sought to have the lien claimed by him against the crops of the tenants on the Coffey farm declared superior and paramount to the liens on the said crops claimed by appellants. There was a hearing on the original bill and amendment thereto, answer and cross-bill and amendment thereto, report of the special master and exceptions thereto, and proofs resulting in a decree granting appellee mainly the relief prayed for by him in his answer and cross-bill, from which decree appellants prosecute this appeal. *Page 229 
The following is deemed a sufficient statement of the case in order to bring out the questions decided:
On the 2d day of September, 1922, Johnson and Dunlap owned the Coffey plantation, consisting of three thousand two hundred acres, in Lafayette county. In purchasing the land they assumed the first mortgage thereon of twelve thousand dollars. On that date Johnson and Dunlap sold and conveyed the land to Robbins Bros. for a consideration of fifty two thousand dollars of which twelve thousand dollars was paid Robbins Bros. by assuming the mortgage for that amount already on the land. Robbins Bros. gave their purchase-money notes to Dunlap and Johnson for the balance of forty thousand dollars, and to secure the same executed a second mortgage on the land and the crops to be raised thereon during the following year, 1923. This mortgage was promptly filed and recorded. These purchase-money notes for forty thousand dollars were, by Johnson and Dunlap, on November 15, 1922, assigned and the assignment properly placed on record to J.R. and N.S. Cole, of Newbern, Tenn.
Robbins Bros. had a large number of tenants on the Coffey place with whom they had entered into contracts for the year 1923, by the terms of which they were to cultivate the larger part of the Coffey farm, paying as rent therefor one-fourth of all the crops produced. A part of the place, however, was reserved by Robbins Bros. for the cultivation of crops by themselves for the year 1923. In order to get supplies to enable them to cultivate the land so reserved for themselves, Robbins Bros. executed a note to Frazier in the sum of one thousand five hundred dollars and a mortgage to secure the same on the crops to be raised by them on the Coffey farm for the year 1923. The tenants, being without sufficient means with which to cultivate the lands they had rented, gave their notes for various amounts to sundry supply merchants and mortgages to secure same on the crops to be raised by them for 1923. *Page 230 
By conveyance, acknowledged May 22, 1923, and dated January 18, 1923, Robbins Bros. conveyed the Coffey lands to Johnson and Perciful. On making this conveyance, and probably as a part of the transaction, Robbins Bros. rented the land from the purchasers, Johnson and Perciful, for the year 1923, agreeing to pay as rent therefor the sum of seven thousand five hundred dollars evidenced by their promissory note payable to Johnson and Perciful. Later in the year 1923, Johnson and Perciful sold and conveyed the land to appellee, R.T. Polk, and also transferred and assigned to the latter their said rent note of seven thousand five hundred dollars against Robbins Bros. The supply merchants, and others holding mortgages on the crops of the tenants to be raised for the year 1923, and the trustees in their mortgages, were complainants. Either after the original bill was filed in this case, or shortly prior thereto, appellee became the owner by purchase, transfer, and assignment of the purchase-money notes of forty thousand dollars executed by Robbins Bros. to Johnson and Dunlap, which were secured by a mortgage on the Coffey place, and also on the crops to be raised thereon for the year 1923. Appellee was also owner and holder of the rent note of seven thousand five hundred dollars executed by Robbins Bros. to Johnson and Perciful for the rent of the farm for the year 1923, and appellee had purchased and owned the Frazier notes of one thousand five hundred dollars which Robbins Bros. had executed to Frazier for supplies to make a crop on the land reserved to themselves, and secured by a mortgage on the crops on the place. Appellants claimed that by their mortgages executed by the tenants, other than Robbins Bros., they had a prior and superior lien to any held by appellee on the interest of such tenants in the crops produced by them for the year 1923, which interest was three-fourths. While appellee claimed that by virtue of his ownership of the purchase-money notes of forty thousand dollars and the mortgage to secure the same, which latter covered not only the Coffey land, but the *Page 231 
crops to be produced thereon for the year 1923, and of his ownership of Robbins Bros.' rent note of seven thousand five hundred dollars, which sum they agreed to pay as rent on the land for the year 1923, and of his ownership of the Frazier notes of one thousand five hundred dollars, which were secured by a mortgage on all of the crops to be raised on the place for the year 1923, his lien on all the crops produced on the place for that year, including the interest therein of all the tenants, was superior and took precedence over the liens of the appellants.
By their mortgage on the crops, the one to Johnson and Dunlap, for forty thousand dollars, to secure the balance of purchase money on the place, as well as the one to Frazier to secure their notes of one thousand five hundred dollars, Robbins Bros. could only convey whatever interest they had or might acquire in the crops, which, under their contract with the tenants, was a one-fourth interest. If the mortgage as excuted by them is subject to be construed as conveying the entire crops to be produced on the land — their own interest in such crops, as well as that of their tenants — still it would be ineffective to convey more than the interest of Robbins Bros. in such crops. One must own property either when the mortgage is given or at some time during its life before he can give a valid mortgage on it. If he owns only a part interest in the property and attempts by the mortgage to convey the entire interest, his mortgage is only good to the extent of the interest owned. Clearly, these two mortgages owned by appellee took precedence over the mortgages of the appellants so far as one-fourth interest of Robbins Bros. in the crops is concerned, but as to the threefourths interest owned by the tenants, they were ineffective. They are not liens on the interest of the tenants in the crops, because Robbins Bros. as landlords, were unable, under the law, to convey such interest of the tenants.
Appellee, however, is owner of the rent note of seven thousand five hundred dollars of Robbins Bros. May appellee *Page 232 
as the holder of such rent note, if necessary to discharge it, take all the crops produced on the place? We think not. This rent note was executed by Robbins Bros. after they had made contracts with their tenants for the year 1923 by which the tenants agreed to pay them as rent one-fourth of all the crops produced by them on the place. At the time these contracts were made with their tenants, Robbins Bros. were the owners of the land and had a right to make the contracts. If appellee's position be sound, a landlord, after making valid contracts with his tenants as to how much rent they shall pay, may convey the leased land and increase or diminish the amount of such rents at will by leasing the land from his vendor for the period covered by his contracts with his tenants and agreeing to pay to his vendee a greater or less rent than his tenants had agreed to pay. We hold that when the conveyance to appellee was made the rights of the tenants on this land were fixed. They had a right to cultivate the land for the year 1923 and pay therefor one-fourth of the crops produced. Neither the landlord alone, nor the landlord and his vendee, could by any possible arrangement between them change the rights of the tenants; otherwise the tenants would be at the mercy of the landlord and his vendee. It is not conceivable in any state of case that a person's rights may be one thing today and another thing tomorrow, depending entirely on the will of the others.
Appellee, to sustain his position, refers to Reily v.Carter, 75 Miss. 798, 23 So. 435, 65 Am. St. Rep. 621, andLane v. King, 8 Wend. 584, 24 Am. Dec. 105. We do not think the principle there involved has any application to the facts of this case. It was the rule at common law that a purchaser of land at a foreclosure sale under a mortgage on confirmation of the sale obtained a good title to all the crops on the land that were unreserved. In the first place, that rule has been changed by our statute, section 3323, Hemingway's Code (section 5051, Code of 1906), and, in the second place, the common-law *Page 233 
principle had no application to a conveyance of his land by a landlord where his interest in the crops had been fixed by contract with his tenants.
It follows from these views that appellants holding mortgages on the interest in the crops of the tenants on this place have a paramount right in such interest for the satisfaction of their debts. The appellee, Polk, takes by his lien whatever interest Robbins Bros. would have had in the crops as landlords had they not conveyed the land.
The record in this case is in such a state as that the cause should go back for final decree in accordance with the principles announced in this cause.
Reversed and remanded.